 C-F AIR FREIGHT, INC.C-F Air Freight, Inc. and Local Union 851, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 29-CA-5860January 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 14, 1979, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled exceptions, a supporting brief and a supplementthereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions,2of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, and herebyorders that the Respondent, C-F Air Freight, Inc.,Brooklyn, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In finding that Respondent's decision to cease its JFK facility andsubcontract the work was not made prior to the advent of union activity, theAdministrative Law Judge relied, in part, on statements showing animositytoward the Union herein made by Respondent's counsel at a settlementconference. In adopting the Administrative Law Judge's finding, we do notrely on these statements, but we base our decision herein on his other statedreasons which are fully set forth in his Decision.' The Administrative Law Judge found that on March 15, 1977, Respon-dent made an unlawful implied promise of benefit in violation of Sec. 8(aXI)of the Act. He ordered that Respondent cease and desist from engaging insuch conduct; however, he inadvertently failed to include such specificprohibition in the notice. Accordingly, we hereby modify the attached noticeto conform to his recommended Order.247 NLRB No. 60APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportuni-ty to present their evidence, it has been decided thatwe violated the National Labor Relations Act, asamended. We have been ordered to post this notice.We intend to carry out the Order of the Board andabide by the following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives whom they themselves selectTo engage in activities together for purposesof collective bargaining or to act together inorder to seek improvement in their wages,hours, working, conditions, and other termsand conditions of employmentTo refrain from any and all such activities.WE WILL NOT threaten our employees with theclosing of any of our facilities because theemployees engage in union activities.WE WILL NOT discriminate against any of ouremployees because they engage in union activi-ties.WE WILL NOT promise our employees econom-ic benefits in order to dissuade them fromengaging in union activities.WE WILL offer Michael O. Lynch, GeneReichardt, Mildred Sipolino, and MargueriteSommese immediate and full reinstatement to hisor her former job with us, without loss ofseniority or other rights benefits, or, if that job nolonger exists, then we will offer him or heremployment to a substantially equivalent posi-tion; and WE WILL make each of them whole, forall loss of earnings and other benefits suffered as aresult of our discrimination against them byhaving failed to reinstate them after the strike in1977 at our John F. Kennedy airport terminal,plus interest.WE WILL immediately resume the clericaloperations formerly performed at our John F.Kennedy airport terminal. This work will beperformed either at our former location of theJohn F. Kennedy terminal or at some otherreasonable location within the metropolitan NewYork area. The clerical services which will beperformed will be done by our own clericalemployees. Preference for those clerical positions403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill be given to Michael O. Lynch, Gene Rei-chardt, Mildred Sipolino, and MargueriteSommese.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce any of ouremployees because they engage in any of theprotected activities described in Section 7 of theAct.C-F AIR FREIGHT, INC.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: Thehearing in this case was held in Brooklyn, New York,beginning July 17, 1978, and continued for 2 consecutivedays thereafter, based on the complaint issued by theRegional Director for Region 29 on December 7, 1977,'which in turn was based on a charge filed on August 29 byLocal Union 851, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled the Union. Briefly stated, the complaint alleges thatRespondent, by its eastern division manager, David Condon,in March threatened to close Respondent's John F. Kennedyairport terminal if the employees persisted in their unionactivity and also made sundry threats and promises in orderto dissuade the employees from engaging in union activity.In addition, the complaint alleged that Respondent discrimi-nated against employees by failing to recall certain employ-ees to work after they unconditionally applied for it at theend of a strike, and further discriminated against itsemployees by closing down one of its facilities and unlawful-ly subcontracting its clerical work. By these acts thecomplaint alleged that Respondent engaged in unfair laborpractices violative of Section 8(a)(1) and (3) and Section 2(6)and (7) of the National Labor Relations Act, as amended. Inits answer dated December 8 Respondent admitted certainjurisdictional allegations but denied that it had engaged inany conduct violative of the Act.Upon the entire record in the case, including my observa-tion of the witnesses as they testified, and consideration ofthe briefs filed with me on or about September 25, 1978, bycounsel for both parties, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a Delaware corporation, at all times materialmaintained its principal office and place of business in SanMateo, California, where it was and is engaged in thebusiness of interstate air freight forwarding and performingrelated services.All dates hereinafter are 1977 unless otherwise stated.Substantially all material facts are not in dispute. Thus, the facts recited inthis section are a composite of the credited testimony of witnesses of theGeneral Counsel and Respondent where they agreed or which otherwiseappears uncontradicted. Where variations exist which are deemed materialthey are discussed and resolved. Although only the facts considered relevantDuring the calendar year immediately preceding issuanceof the complaint, a representative period, Respondentperformed services valued in excess of $50,000, of whichservices valued in excess of $50,000 were performed in andfor various enterprises located in States other than Califor-nia.The activities involved herein relate to its terminalmaintained by Respondent in Queens, New York. Thislocation will be hereinafter called the JFK facility.Respondent admits, the record reflects, and I find that it isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. The parties agree, therecord reflects, and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts'Among the employee complement at the JFK facilitywere alleged discriminatees M. Sommese, M. O. Lynch, M.Sipolino, and G. Reichardt. These individuals, together withT. Vessell and P. Jiminez-Alicea,' comprised Respondent'sclerical staff at the JFK facility.In addition, Respondent maintained a sales and manage-ment force at this facility, the functions of which were toconsolidate customer air shipments destined for transit fromthe airport, and act as an agent for receipt, forwarding, anddistribution by truck of shipments which had arrived by airat the airport. The actual trucking service was provided toRespondent by an independent contractor, Air-SurfaceCoordinators, Inc. (hereinafter called Air-Surface). Thepresident and chief executive officer of Air-Surface wasTodd Breen.Edward Ryby was terminal manager of Respondent'sJFK facility. It is undisputed that Ryby was a statutorysupervisor at all relevant times.It is conceded that the JFK facility had been consistentlylosing money for approximately 7-y: years before the eventssurrounding the instant case. Thus, Respondent's operationsat the JFK facility never succeeded in turning a profit formore than 2 consecutive months during the entire 7-y-yearperiod it was open. In that timespan Respondent's overallfinancial picture, nationwide, improved from one of a loss ofS700,000 in 1970 to a profit at the end of 1977 in excess of$1.8 million. During this time the JFK facility continued tofail to produce any profit.Apparently in an attempt to make the JFK facility aprofitable operation, Condon was appointed division manag-er for Respondent's eastern division. This appointment wasmade on approximately February 7. Condon's first assign-ment was to reverse the chronic operating losses of the JFKfacility.Condon's appointment was made by Respondent's easternarea manager, Donald G. Berger. Without contradiction,Berger testified that he visited the JFK facility during theto the issues are recited, I have considered all matters litigated and argumentsof counsel thereon. Omitted matter is deemed not credible, irrelevant, orsuperfluous.Vessell and Jiminez-Alicea are not alleged as discriminatees. Their statuswill be more particularized, infra.404 C-F AIR FREIGHT, INC.second or third week of September 1976. At that time Bergerspoke to Ryby about the "uneconomical standing of thatfacility." Berger asked Ryby for suggestions for improve-ment. Ryby told Berger that he had heard rumors the JFKfacility would be closed and its work transferred to anotherof Respondent's locations situated at the neighboring Ne-wark, New Jersey, airport.When Condon was appointed division manager in Febru-ary, Berger introduced Condon to Ryby and told Ryby thatRyby was to continue as terminal manager responsible foroperations, subject to the overall direction of Condon, whowas to concentrate his efforts on increasing sales. Berger alsotold Ryby that he wanted the JFK facility to continueoperating, commenting that this would depend upon thefacility becoming financially profitable.In February Condon hired some new sales people and asales manager. Condon also made certain other personnelchanges at the JFK facility. Among those changes was theacquisition of a new personal secretary. As a result, allegeddiscriminatee Sipolino, who could not take dictation, wasmoved from being a personal secretary to more generalsecretarial work.On February 23 Respondent's president, Roger Curry,wrote a memorandum to Berger. The full text of Curry'smemorandum appears as follows:DON BERGER-INDcc: Rich Bryner-EXO'SUBJECT: JFK OperationDon, at the February 23, 1977 Meeting of the Board ofDirectors, of C. F, Air Freight, Inc., it was agreed thatwe will track on the operation of the JFK facility basedon the operating plan submitted in late 1976. I haveattached a copy of the schedule which was submitted tothe Board with an agreement that it will be up-datedmonthly to reflect the actual operating results. I knowthat you and Dave [Condon] are already working onthe rates from JFK, however, feel that we mustconsider charging a premium rate to ever make JFKprofitable. I think that most customers that are cogni-zant of service requirements in the New York City areawill tolerate the high rate. The customers that arecompletely rate conscious probably will never contrib-ute to profitability [sic] and should not be solicitedanyway. Additionally, it is imperative that Dave and hissales organization follow the marketing plan preciselyso that we are soliciting profitable freight. I amconfident that Dave and the new organization in theMetropolitan New York area will be able to achieve andsurpass this plan.W. Roger CurryW.R.C.:jsRich, I really took more heat about this than isindicated in Don's letter. We did buy some timehowever, and will continue to report to the Board on' Rich Bryner is not otherwise identified. The text of the memorandumreveals that he is a managerial official of Respondent.I do not consider that the apparent inaccuracy of recall of dates impedesthe veracity of any witness. Rather, my credibility resolutions are based uponthe demonstrated ability of a witness to recall events my observation of thedemeanor of each witness, the weight of the respective evidence provided bythe attached schedule. However, I think we need tostart formulating a study approach to determine howwe can wind down in JFK in the event we are forced to.Also, I want to look at the Dean Whitter accountpretty carefully. I think all of the specials that we areeating probably results in this account being prettymarginal. If the service is required we should be talkingto the customer about it. If on the other hand, if theywant something for nothing we should do without theaccount.In early March clerical employee Sipolino asked Ryby toinvestigate rumors that she had heard that she would bedischarged or laid off. Ryby met with Condon privately toinform him that Sipolino was upset. Condon told Ryby heintended to lay off Sipolino for 2 weeks and then recall her.At Ryby's suggestion Condon agreed to speak with Sipolino.That same day he met with Sipolino, Ryby, and clericalemployee T. Vessell in his office.Ryby and Vessell testified to what occurred at thismeeting. Each of their versions is in substantial accord withthe other. Sipolino, who appeared as a General Counselwitness, was not asked to relate what occurred at thismeeting. Condon testified that he did not recall having themeeting with Sipolino, Ryby, and Vessell. I credit Ryby andVessell in their descriptions of this conference.' I considerRyby and Vessell to have been forthright in their narrationsof what occurred at this meeting. Moreover, each of themdemonstrated a positive recall of this event. In contrast,Condon simply had no recollection of this incident, althoughhe did not explicitly deny that it took place. I place littlesignificance in Sipolino's failure to testify about this conver-sation. In general, Sipolino exhibited only faint memory ofevents. In this and other aspects of the complaint allegationsSipolino cast very little light upon factual occurrences. Thus,her overall testimony was relatively brief and of limitedprobative value.In accordance with my findings contained in the para-graph preceding above, I find that a meeting among Condon,Ryby, Vessell, and Sipolino did occur between March I and15. At this meeting the following occurred. Condon toldSipolino that he would lay her off for 2 weeks but thenwould recall her. Vessel remarked that if Condon could dothat to Sipolino no one had any security, and "we needed aunion there to be secure." Condon responded that the JFKfacility would be closed if a union were brought in torepresent the employees.At approximately the same time as the meeting describedabove, Condon was informed by Breen that Respondent'semployees were engaged in union organizing. After speakingwith Breen, Condon decided to hold a general staff meeting.He advised Berger of his intention. Berger supported theidea and said that he wanted to attend that meeting.On March 15 the general staff meeting was held. It wasattended by the clerical, sales, and managerial personnel ofthe JFK facility. Berger did not attend because of inclementthe witnesses, established or admitted facts, inherent probabilities, andreasonable inferences which may be drawn from the record as a whole.Northridge Knitting Mills, Inc.. 223 NLRB 230 (1976): Warren L RoseCastings. Inc.. d/b/a V & W Castings. 231 NLRB 912, 913 (1977); GoldStandard Enterprises Inc. e al., 234 NLRB 618 (1978).405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweather. Berger testified that he told Condon to assure allemployees there would be no loss of jobs to discover whattheir complaints were, and to report to him what occurred.Condon, Ryby, and Operations Manager R. Madisontestified as to this general meeting. Also, clerical employeesReichardt, Vessell, and Sipolino recounted what occurred onMarch 15. In addition, sales representatives C. Pohlig and T.Thomas were presented by Respondent to describe theevents of that date.My factual findings, infra, of what happened at the March15 meeting are derived from a composite of the testimony ofeach witness who testified on the subject, except Pholig andThomas. I find no substantial variation of testimony in therelevant and critical areas among the witnesses on whom Irely. Pholig's version is vague and generalized. Pholigexplicitly was unable to recall what Condon may have saidabout a union. Similarly, Thomas testified that he could onlyremember that Condon apologized for a communicationsgap between "operations and sales." Thomas could recallabsolutely nothing else Condon might have said at themeeting. In fact, Thomas was not sure that the meeting hadbeen attended by clerical employees.A fair examination of the probative testimony depicts theMarch 15 meeting as follows. Condon said that he hoped toreestablish communications with the employees. He notedthe poor financial situation of the JFK facility. He discussedhis plans for improvement.Condon also said that he knew the employees wereconsidering unionizing. I find that he told the employees ifthey unionized the JFK facility would close.Condon denied he made the threat to close. I do not creditthis denial. I conclude that it is plausible that the threat toclose was made. Respondent's concern over the financialplight of the JFK facility was a recurring theme fordiscussions among Respondent's managerial personnel be-fore March 15. Indeed, that fiscal problem pervades Respon-dent's defense. It is reasonable to presume unionization ofemployees at the JFK facility was viewed by Respondent'smanagement as an impediment to their efforts to reverse thefinancial losses. The record reflects that Respondent dealtwith unions at others of its terminals. Thus, Respondent hadexperienced the additional cost potential of unionization. Inthese circumstances, together with my finding that Condonuttered the same threat to Vessell a few days before theMarch 15 meeting, it is likely that Condon made the threat(on March 15) attributed to him by Reichardt and Sipolino.Further, at the March 15 meeting Condon pleaded formore time in which to implement his plans to make the JFKfacility more profitable. Condon testified that he said "in theevent that I am successful [in ameliorating the financialsituation], that they [the employees] would be successfulbecause ...increased sales ...means the jobs wouldgrow, there would be additional jobs, there would bepromotions within the terminal."Condon also told the employees that he would personallydrive them to the union hall if they still were not satisfied.' To the extent that this action is contrary to the use of Condon's testimonyin developing the composite view of the March 15 meeting, it is permissible."[Nlothing is more common than to believe some and not all of what awitness says." Edwards Transportation Company. 187 NLRB 3 (1970), enfd.per curiam 437 F.2d 502 (5th Cir. 1971).' Ryby testified that the conversation occurred in the street. Berger claimedFinally, Condon apologized for the manner in which he hadtreated Sipolino and told the employees that he rescindedSipolino's layoff order.After Condon concluded his remarks he turned themeeting over to Scott Holbrook (not otherwise identified).Holbrook elaborated on the plans for increasing sales. Thiswas followed by a question and answer period, after whichthe meeting ended.Two days after the meeting held by Condon, Berger spokewith Ryby privately.' Ryby testified that Berger spoke tohim about the Union. Berger testified that he could notrecall whether Ryby mentioned a union to him. Also, Bergertestified that he did not recall whether he mentioned"anything about a union to him [Ryby]." I credit Rybybecause he was specific and certain in his recollection of thisconversation while, in contrast, Berger was vague on thisissue. Moreover, Ryby's account is inherently consistentwith other incidents in the scenario of events. Thus, it isundisputed that at a June meeting of employees where theywere discussing unionization Ryby apprised other employeesof Berger's earlier references to a union. Finally, it isreasonable to believe that erger addressed the union issueas asserted by Ryby. Such a conversation is probable, givenBerger's earlier comment to Condon that he approved ofCondon's meeting and intended to attend it.Accordingly, I find that within days of Condon's March15 staff meeting Berger asked Ryby for a report on the unionactivity. Ryby told Berger that most of the employees werenot satisfied. He said that the employees were afraid oflosing their jobs and were considering a union. Bergerreplied, "Well, you know, if they join a union, tell them I'mgoing to padlock the door."' Ryby told Berger that hethought the employees were willing to take that chance, butBerger asked him to talk to them to see what he could do.There is no evidence of the extent either the employees orRespondent's management officials considered or discussedan organizational effort between the Berger-Ryby conversa-tion and early June.In early June, at the request of some of Respondent'sclerical employees, Ryby contacted Union President Mi-chael Hunt. Ryby told Hunt that the employees wereconsidering joining a union. Hunt gave Ryby copies of thelocal contract and pension and welfare booklets. Hunt alsoexplained the Union's benefits to Ryby. Ryby then signed aunion authorization card.On June 10 Respondent's six clerical employees, togetherwith Ryby, met at the home of a clerical employee, allegeddiscriminatee M. Lynch. There they discussed what benefitsthey hoped to obtain if they joined the Union. It is at thismeeting that the threats of plant closure earlier made byCondon and Berger were discussed and considered. Rybyparticipated in those discussions. He told those present thatBerger and Condon had earlier threatened to close the JFKfacility if the employees unionized.On June 12 Ryby and the six clerical employees met withHunt at the Union's office. They discussed the benefits thatthat it occurred indoors on a stairwell. This conflict needs no resolution. Whatis relevant is that Ryby and Berger agree that they had an impromptudiscussion shortly after the March 15 staff meeting.' Apparently because Ryby was a supervisor, the quoted statement is notalleged to be a violation of the Act.406 C-F AIR FREIGHT, INC.the Untlion hoped to obtain for them. The employees signedauthorization cards. Hunt told them he would requestResporldent to recognize the Union. In addition, theemployees agreed to strike against Respondent the next day.Shortly after the June 12 meeting ended Hunt telegraphedRespondent demanding recognition. The telegram wasreceived by Respondent on June 12.The following day the clerical employees began theirstrike and picketed the JFK facility. About 10 a.m. Hunt,together with Ryby and Vessell, met with Condon, whoasked how the strike could be terminated. Hunt told Condonthe picketing would end if he signed a contract or a letter ofrecognition. Condon said that he did not have the authorityto sign a contract or issue a recognition letter. Condon saidthat he would contact Respondent's headquarters in thisconnection.On July 10 the Union, by telegram, unconditionallyoffered to return the striking employees to work thefollowing day. On July 11 the employees and Ryby appearedwith Hunt at the JFK facility at approximately 8 a.m. Theywere denied entrance by a security guard. Hunt immediatelytook the employees to the Board's Office.Also on July 1II Condon responded to the Union's offer toreturn the strikers to work. He telegraphed that it wouldtake time to reinstate normal operations at the JFK facility.Condon wrote "as soon as operations are reinstated, [Re-spondent] will communicate with each of the employees andoffer employment to the extent that jobs become available."On July 14 Respondent offered reinstatement to Vesselland Jiminez-Alicea. Those two employees returned to workon July 18. They remained in Respondent's employ forapproximately 2 weeks when, on advice of the Union, theyleft their employment and once again joined the picket line.9None of the other four striking clerical employees hasbeen offered reinstatement to his or her former or substan-tially equivalent position of employment.Representatives of the parties met at the union office on orabout August 13. Their counsel appeared with them. Thus,Attorneys Burstein and Simon were present for Respondentand the Union, respectively. During this meeting the partiesdiscussed how they might resolve their differences. Bursteinsaid that Respondent desired to continue to operate in NewYork City and indicated that it could do so at a locationother than at JFK and with a unionized trucker. Hunt askedBurstein who would comprise Respondent's clerical comple-ment and to which labor organization would they belong ifRespondent opened a facility away from JFK. Bursteinresponded that it would be any union but his [Hunt's]; thatthere was nothing personal involved, but it would not beLocal 851 that would represent Respondent's clericals at anyfacility Respondent opened away from the existing JFKfacility.The strike and picketing at the JFK facility which beganon June 13 continued on a 24-hour-a-day basis to approxi-mately Labor Day. During this 2-y-month period the Unionalso picketed Respondent's Newark, New Jersey, facility, aswell as facilities in Chicago and San Francisco. Thepicketing at Respondent's Newark airport facility endedsometime before Labor Day. The Newark facility resumednormal operations after the picketing terminated and contin-ued to operate at least until the instant hearing. There is noevidence that the Union sought to represent any of Respon-dent's employees at the Newark facility.During the first week of September, Respondent consum-mated a subcontracting arrangement with Chimento Truck-men, Inc. Respondent leased space in Chimento's building at11 West Street, Brooklyn, New York. Respondent contract-ed out all its clerical and trucking work to Chimento.Chimento assigned three full-time and at least two part-timeclerical employees to perform the clerical functions ofRespondent's operation. Respondent continues to employ itsown supervisory personnel as well as salesmen. Theseindividuals operate out of I I West Street. Some of thesepersonnel are identical to those who were at work forRespondent when it was physically located at the JFKfacility.B. Analysis and ConclusionsI. The threatComplaint paragraph 8(a) alleges that in March Condonthreatened employees with "discharge, plant closure andother reprisals" for engaging in union activity.This allegation emanates from two incidents, one duringCondon's discussion with Sipolino, Vessell, and Ryby a fewdays before the March 15 staff meeting, and one during theMarch 15 staff meeting.No extensive discourse is required to resolve this allega-tion. The credited testimony demonstrates that a violationoccurred, as alleged. Thus, the facts reveal that Condon toldVessell, Sipolino, and Ryby the JFK facility would be closedif a union became the employees' bargaining representative.This statement was made during Condon's meeting withthose individuals.Also, at the March 15 general staff meeting Condon toldthe employees that if they unionized the JFK facility wouldclose.The question of the propriety of Condon's statements tothe employees about plant closure must be decided in light ofthe principles stated in N.LR.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969). There the Court established certainstandards for determining whether an employer's statementsabout the effects of unionization are permissible. The Courtindicated that any evaluation of such employer's statements"must take into account the economic dependence of theemployees on their employers, and the necessary tendency ofthe former, because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear" (395 U.S. at 617).Accordingly, the Court continued:...an employer is free to communicate to hisemployees any of his general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threat ofreprisal or promise of benefit." He many even make apredicion as to the precise effect he believes unioniza-tion will have on his company. In such a case, however,' Neither Vessell nor Jiminez-Alicea is alleged as a discriminatee.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe prediction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as todemonstrably probable consequences beyond his con-trol or to convey a management decision alreadyarrived at to close the plant in case of unionization. Ifthere is any implication that an employer may or maynot take action solely on his own initiative for reasonsunrelated to economic necessities and known only tohim, the statement is no longer a reasonable predictionbased on available facts but a threat of retaliation basedon misrepresentation and coercion.... [395 U.S. at618.]Judged by these standards, I find Condon's plant closingremarks unlawful. First, the statements did not convey amanagement decision already arrived at to close the plant inthe event of unionization. Clearly, Condon's remarks conveythe impression such a decision would be made after theemployees exercised their right to select the Union as theirbargaining representative. Second, I shall find hereinbelowthat the economic ground advanced by Respondent as thebasis of a lawful prediction relative to the plant closingremarks is spurious. Thus, I perceive the unquestioned poorfinancial situation of Respondent to have been no seriousfactor in the decision to close the JFK facility andsubcontract its work until there was overt union activityamong Respondent's clerical employees. When Condonmade the plant closing statements the employees had noteven approached the Union. Respondent was not yetconfronted with contract demands. In light of the continua-tion of the JFK facility for over 7 years of losing financialstanding, there is no predicate on which to base a claim thatCondon's comments merely were predictions.Upon the foregoing, I find that Respondent issued thethreats to close the plants in violation of Section 8(a)(1) ofthe Act, as alleged in paragraph 8(a) of the complaint.2. The promisesIt is alleged in complaint paragraph 8(b) that in MarchCondon offered and promised promotions, job security, andother unspecified benefits to its employees to dissuade themfrom engaging in union activity. This allegation is derivedfrom certain of Condon's March 15 remarks.As stated above, at the March 15 staff meeting Condonasked the employees' indulgence to give him a chance tomake the JFK facility more financially secure. In thisconnection Condon opined that his success would innure tothe employees' benefit "because ...increased sales ...means the jobs would grow, there would be additional jobs,there would be promotions ...."Arguably, there is merit to Respondent's contention thatthe above-quoted statements are privileged. Obstensibly thewords are lawful predictions within the Gissel rationale.Moreover, Condon's words are ambiguous when viewed inisolation.However, examination of the total circumstances hereinpersuades me that the General Counsel's position shouldprevail. The test of legality is whether Respondent engagedin conduct which it may reasonably be said tends to interferewith the free exercise of employee rights under the Act.Electrical Fittings Corporation, A Subsidiary of I- T-E Imperi-al Corporation, 216 NLRB 1076 (1975). The key toresolution of the instant issue is based upon a conclusion asto whether the conduct has coercive or interfering effectupon the free exercise of the employees' statutory rights.Impact Die Casting Corp., 199 NLRB 268, 271 (1972).Condon's alleged promises were made in the context of adiscussion undeniably designed to improve communicationbetween Respondent and its employees, to advise them thattheir interest in unionization was known, and to ponder theeffect of that activity relative to Respondent's untenablefinancial condition. After establishing these items as hispurposes in meeting with the employees, Condon clearlyasked them to forebear in their organizing efforts. Standingalone, such a request is not necessarily unlawful. However, itis in this setting that Condon spoke the alleged unlawfulphrases.There is convincing evidence that he meant his words tocontain the implication that the forebearance he requestedwould result in improved working conditions such aspromotions. Thus, Condon's offer to drive the employees tothe union hall if they were not satisfied sheds light upon themeaning of his message. From such a challenge, theemployees reasonably could have expected that promotionswould be forthcoming if they were to delay their organiza-tional efforts.In my view, though this issue is not free from doubt, thetotality of circumstances present in the case at bar warrantsthe conclusion that Condon's March 15 reference to promo-tions constitutes an unlawful implied promise of benefit inviolation of Section 8(a)(1) of the Act. I so find.3. The discriminationComplaint paragraphs 10(a) and (b) allege that Respon-dent discriminatorily failed to recall the four strikersidentified in the complaint. It is alleged, in complaintparagargaph 12, that the subcontracting to Chimento alsowas discriminatory.In effect the General Counsel contends that both thefailure to recall all the strikers to work after havingunconditionally applied to return from the strike andthereafter closing the JFK facility and the subcontracting ofits clerical work were part of a studied scheme to preventunionization among clericals at the JFK facility.Respondent agrees that it has not offered reinstatement tothe four alleged discriminatees. Also, Respondent acknowl-edges that its clerical functions had been subcontracted toChimento. It claims that both circumstances were basedsolely on economic conditions. Specifically, Respondentcontends the decision to close the JFK facility had beenmade in February, clearly before any hint of union activityamong the employees. Moreover, Respondent asserts thatthe only cause for that decision was the concededlyunprofitable position of the JFK facility.An employer has a right to abandon all or part of hisbusiness rather than deal with a union. Textile WorkersUnion ofAmerica v. Darlington Manufacturing Co., 380 U.S.263 (1965). However, if he chooses to avoid dealing with theunion by staying in business and subcontracting the workthat would have been done by the employees who favor theunion, thereby effectively discharging such employees, the408 C-F AIR FREIGHT, INC.employer violates Section 8(a)3) and (1) of the Act. WalkerCompany, 183 NLRB 1322 (1970), and cases cited therein.The facts in this case persuade me that Respondentsubcontracted its JFK facility work and failed to reinstatethe four alleged discriminatees after the strike because oftheir union activities. Respondent has not gone out ofbusiness. It simply subcontracted the work of one of itsmany facilities. The subcontracted work would have beenperformed by the clerical employees whose interest in theUnion was obvious.As earlier noted, the JFK facility consistently lost moneyfor 7-Y years before the alleged unlawful conduct. It is clearthat Respondent considered the JFK facility a strategicallyimportant operation. Thus, the consistent financial losseswere countenanced for the protracted time involved becausethe facility was located at an eminent east coast internationalairport.As a prudent employer, Respondent tried to correct thepoor financial operation of the JFK facility. Thus, whenBerger visited that facility in September 1976 he asked Rybyfor suggestions to improve the operations; Respondentappointed Condon in February to provide a fresh managerialoutlook to that operation; at Condon's appointment, Bergertold Ryby that he wanted the facility to continue operating;Condon's personnel changes included enlarging the salesstaff; and Curry's memorandum of February 23 discussedprocedures for monitoring the JFK facility's operationsaccording to a plan conceived in late 1976. This planadmittedly projected those operations through 1977. Theforegoing factors warrant the conclusion, which I make, thatat least into February, Respondent's highest managementofficials had not definitely decided to terminate the opera-tions of the JFK facility. Instead, the enumerated activitiespoint to strenuous efforts to continue the existence of theJFK facility.Why then did the Respondent precipitously subcontractthe work performed at the JFK facility and fail to recall thefour alleged discriminatees? The answer is found in Respon-dent's motivation.It is the General Counsel's burden to establish a particularmotivation on the part of an employer-a discriminatorymotivation-in order to prove the instant allegations. Sup-port for a finding of unlawful motivation "is augmented[when] the explanation of the [employer's conduct] offeredby the Respondent [does] not stand up under scrutiny."N.LR.B. v. Bird Machine Company. 161 F.2d 589, 592 (IstCir. 1947).A fair assessment of all the record evidence persuades methat Respondent's defense does not withstand scrutiny.While I have considered all the relevant evidence andarguments thereon, I perceive the following factors vitiateRespondent's defense and provide the basis for finding thatRespondent harbored a discriminatory motive:(a) Condon's response to Vessell's suggestion that theemployees possibly needed a union and to Breen's advicethat organizational efforts began was immediate and strong.Thus, Condon unlawfully threatened to close the plant andpromised economic benefits.(b) Respondent's contention that the decision to close wasmade in February, before the advent of the union activity, isa patent contrivance. Curry testified that he and Respon-dent's board of directors made the decision to close inFebruary. However, a careful reading of his February 23memorandum reflects only that such a decision was incontemplation.Similarly, on this subject Berger was inconsistent. Heclaimed that the decision to close was made in February.Nonetheless, when he introduced Condon to Ryby, Bergertold Ryby that the JFK facility would remain open. Clearly,this remark does not reflect the purported decision to closethe operation. Additionally, Berger later instructed Condonto assure the employees at the March 15 meeting that theywould suffer no loss of jobs. This directive, too, belies theexistence of the February decision to close.As previously noted, but not to belabor the point, Curry'sFebruary 23 memorandum is phrased in positive language,contrary to an intention to close the JFK facility. Specifical-ly, the February 23 memorandum refers to the operatingplan developed "in late 1976." Further, the text shows thatRespondent's board of directors apparently approved thatplan. Thus, the February 23 memorandum indicates thatthere would be monthly updates of the JFK facilityoperations. That memorandum cautions adherence to theplan by Condon.Moreover, the memorandum contains a hopeful note thatCondon "and the new organization ...will be able toachieve and surpass" the plan.Also, the memorandum strongly suggests the continuedand uninterrupted operation of the JFK facility for anindeterminate period when Curry used the words "we didbuy some time."Finally, there is language in the memorandum whichvirtually destroys the contention that a formal decision toclose had already been made. Thus, Curry wrote to Bryner"we need to startformulating a study approach to determinehow we can wind down in JFK in the event we areforced to. "(Emphasis supplied.) The italicized words reflect the antici-patory nature of management activity regarding a possibleclosing of the JFK facility. It is straining to conclude thatthe closing of the JFK facility was a fait accompli inFebruary.Viewed against the backdrop of this documentary evi-dence, I consider the oral testimony of Curry and Bergerthat the decision to close and subcontract was made inFebruary is incredible and illusory.(c) Shortly after the March 15 staff meeting Bergerrevealed, in direct terms, Respondent's true motivation.Thus, he told Ryby that if the employees unionized he would"padlock the door." Ryby was a supervisor at the time. It isentirely appropriate to use a conversation between twosupervisors as evidence to uncover motivation. I findBerger's "padlock" remark a persuasive and valuable tool inevaluating Respondent's motive.(d) There is some evidence that Respondent engaged indisparate treatment against the JFK facility employees. Asindicated above, the Union picketed Respondent also at thenearby Newark, New Jersey, facility. There is no evidencethat any Newark employee was adversely affected or thatRespondent made any move to terminate the Newarkoperation. I acknowledge that the record does not showNewark was operating at a financial loss. Nonetheless, for allthe reasons set forth herein (particularly the extended length409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof time which JFK lost money), I do not consider thefinancial situation of Newark as significant an element as thesimple fact that there was no union activity among theNewark employees.(e) Respondent's underlying motivation was finally dem-onstrated at the August 13 "settlement" conference. There,Respondent's counsel expressed antagonism specificallyagainst the instant Union. Expressions of attitude towardunions made subsequent to the alleged unfair labor practicesare appropriately considered as evidence of animus. JeffreyP. Jenks d/b/a Jenks Cartage Company, 219 NLRB 368,369 (1975).The above-stated factors provide the basis for finding adiscriminatory motive based on both direct and circumstan-tial evidence. Respondent has argued that circumstantialevidence is not appropriately used to determine unlawfulmotives or intent. This argument is erroneous. In ShattuckDenn Mining Corporation (Iron King Branch) v. N.L.R.B.,362 F.2d 466, 470 (9th Cir. 1966), the Ninth Circuit Courtof Appeals observed:Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isnot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact may infermotive from the total circumstances proved. Otherwiseno person accused of unlawful motive who took thestand and testified to a lawful motive could be broughtto book. If he finds that the stated motive ...is false,he certainly can infer that there is another motive. Morethan that, he can infer that the motive is one that theemployer desires to conceal-an unlawful motive-atleast where ...the surrounding facts tend to reinforcethat inference.The Shattuck Denn principle was expressly adopted by theBoard in Atlantic Metal Products, Inc., 161 NLRB 919, 922(1966).The test for appraisal of Respondent's defense is aptlystated by the Eighth Circuit Court of Appeals in McGraw-Edison Co. v. N.L.R.B., 419 F.2d 67, 75 (1969) as follows:Intent and motive are subjective and often may beproved only by circumstantial evidence.... Illegalmotive has been held supported by a combination offactors, such as "coincidence in union activity anddischarge.... general bias or hostility toward theUnion" ...variance from the employer's "normalemployment routine" ...and an implausible explana-tion by the employer for its action ...Applying the above teachings I conclude that the recordas a whole supports the General Counsel's contentions thatthe subcontracting and the failure to reinstate the allegeddiscriminatees was motivated by antiunion considerations.In evaluating Respondent's motivation and its principaldefense, I have accorded due consideration to the unrefutedeconomic analyses in evidence and to the testimony of eachof Respondent's witnesses who testified as to the poorfinancial situation of the JFK facility. Even assuming thevalidity of the economic defense, I would find it pretextual.so At the hearing, I reserved ruling on Respondent's motion to dismiss thecomplaint. Based on the conclusions herein. Respondent's motion to dismissis hereby denied.Accordingly, the subcontracting and failure to offer rein-statement nonetheless would violate Section 8(a)(3) and (1)of the Act. The applicable legal authority results from thecase of Townhouse T. V. & Appliances, 213 NLRB 716(1974), as explicated in N.LR.B. v. Townhouse T. V &Appliances, Inc., 531 F.2d 826, 828 (7th Cir. 1976), whichstated "it is well settled that an employer violates Section8(a)(3) and (1) of the Act by subcontracting part of anintegrated business and dismissing the persons employedtherein if the action is motivated at least in part by antiunionconsiderations."Upon the assumption that the dire economic strait of theJFK facility presented a justifiable ground to terminate itsoperations I would find, based on the evidence of unlawfulmotivation, that the closing was accelerated by the overtunion activity among Respondent's employees.Finally, although Respondent's financial evidence of theJFK facility's losses is impressive, I find that reliance onthose statistics is misplaced and illogical. It is fallacious tosay on the one hand that the JFK facility proves such aneconomic disaster as to warrant its closing, yet on the otherhand to subcontract its work in the circumstances herein. Itis undisputed that the subcontracting arrangement withChimento has not prevented Respondent from sufferingfinancial loss attributable to the subcontracted work. More-over, the record shows no substantial diminution of workafter Chimento began performing it. Thus, the managerialand sales force is substantially the same, except that thepersonnel are on Chimento's payroll. Similarly, the clericalforce is approximately identical, Chimento using three full-time and three part-time clericals for Respondent's work.The entire arrangement looms as a charade.Upon all the foregoing I conclude that the record provesby a preponderance of credible evidence that the failure tooffer reinstatement to the alleged discriminatees and theclosing of the JFK facility were discriminatorily motivatedand in violation of Section 8(a)(3) and (I) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW101. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act in March1977 by threatening to close its JFK facility because itsemployees engaged in union activities.4. Respondent interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(l) of the Act onMarch 15, 1977, by promising its employees benefits if theywould refrain from engaging in union activities.5. Respondent discriminated against employees in viola-tion of Section 8(a)(3) and (1) of the Act in and after July1977 by failing to offer reinstatement to its employeesMichael O. Lynch, Gene Reichardt, Mildred Sipolino, andMarguerite Sommese after they made an unconditional410 C-F AIR FREIGHT, INC.application to return to work and by thereafter closing itsJFK facility and subcontracting the clerical work formerlyperformed at that location.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that by the above-described conduct Re-spondent violated Section 8(a)(1) and (3) of the Act, I shallrecommend that it cease and desist from engaging in suchconduct in the future and affirmatively take such action aswill dissipate the effects of its unfair labor practices.To remedy the violations of Section 8(a)(1) of the Act, theOrder will require Respondent to refrain from engaging insuch conduct in the future and advise its employees of thatintention in writing.With respect to the discriminatory conduct in violation ofSection 8(a)(3), the General Counsel urges that Respondentbe required to resume its clerical operations with its ownemployees and that Lynch, Reichardt, Sipolino, andSommese be offered reinstatement and be awarded backpay.The General Counsel avers that the discrimination would beadequately remedied if Respondent were required to offerreinstatement to the discriminatees anywhere within themetropolitan New York City area, as an alternative toreopening the JFK facility.Respondent, naturally, advancing the righteousness of itsconduct urges that none of the requested remedies should beawarded, and that in any event, resumption of clerical work,reinstatement, and backpay is "unfair" and "unjustified."Additionally, relying on pleadings and the settlement agree-ments from three unfair labor practice cases brought againstthe Union which derive from the strike herein, it" arguesthat reinstatement and backpay should not be awardedbecause the alleged discriminatees had not disclaimedresponsibility for or knowledge of the acts which were thesubject of the settlement agreements. Respondent assertsthat the participation of the discriminatees in the strike istantamount to their ratification of the Union's allegedmisconduct."It is clear that the Board's remedy for discriminatorysubcontracting includes a requirement that the offendingemployer reinstate its former operation together with thediscriminatees who had performed such operations. R & HMasonry Supply, Inc., 238 NLRB 1044, fn. 3 (1978); BashoreMeat Products, Inc., 218 NLRB 528, 530 (1975); Florida-Texas Freight, Inc., 203 NLRB 509, 511 (1973). Asindicated, Respondent contends that such a remedy hereinwould be "unfair" and "unjustified." No evidence wasadduced to prove these contentions of Respondent. Indeed,the fact that Respondent formulated an operating plan forthe JFK facility for the entire year 1977 shows that" Those cases are two secondary boycott cases docketed as Cases 29-CC-572 and 29-CC-573 and one picket line misconduct case docketed as Case 29-CB-2939.2 No evidence of specific misconduct engaged in by any of the allegeddiscriminatees was adduced in the instant hearing. Inasmuch as it isRespondent's burden to prove its contention that any discriminatee isdisqualified from reinstatement by virtue of strike misconduct, I do notconsider the pleadings and settlements received in evidence sufficientlyprobative to disqualify any of the discriminatees from reinstatement andbackpay.Respondent had intended to persist in operating that facilitywith its own employees. Accordingly, I conclude that therecord does not sufficiently establish that Respondent wouldsuffer undue hardship by application of the Board's usualremedies. Townhouse T. V. & Appliances, supra, particularlythe Board's Decision. Therefore, the Order will require thatRespondent resume the clerical operations formerly per-formed at the JFK facility and that such resumption couldbe either at its former location or some other reasonablelocation within the metropolitan New York City area.Additionally, Respondent will be required to use its ownemployees to perform those clerical services. Preference forthose clerical positions will be accorded to the discriminateesherein.Because I have found that Respondent discriminatorilyfailed to reinstate Michael O. Lynch, Gene Reichardt,Mildred Sipolino, and Marguerite Sommese, the Order shallrequire Respondent to offer each of them immediate and fullreinstatement to his or her former position and make eachwhole for any loss of earnings each may have suffered as aresult of the discrimination by payment of a sum equal tothat which would have been earned absent the discrimina-tion. Those earnings and interest thereon shall be computedin accordance with the Board's established standards con-tained in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977)."Finally, in order to insure that the Board's customarynotice is brought to the attention of all interested employees,the Order will require Respondent to mail a copy of thenotice to each employee on Respondent's payroll at the JFKfacility during the payroll period immediately prior to thedate the strike began.Respondent will also be ordered to refrain from engagingin unfair labor practices by conduct of a like or relatedmanner to the activites found unlawful herein."Upon the above findings of fact, conclusions of law, theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER"'The Respondent, C-F Air Freight, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening to close any of its facilities because itsemployees engage in union activities.(b) Promising its employees economic benefits in order todissuade them from engaging in union activities.(c) Discriminating against its employees in regard totenure of employment or other terms and conditions ofemployment because they engage in union activities.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of their" See, generally, Isis Plumbing d Hearing Co., 138 NLRB 716 (1962)." Hickmot Foods, Inc.. 242 NLRB 1357 (1979)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights guaranteed in Section 7 of the Act, except to theextent that such rights might be affected by a lawful union-security agreement in accord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer Michael O. Lynch, Gene Reichardt, MildredSipolino, and Marguerite Sommese immediate and fullreinstatement to his or her former job or, if that position nolonger exists, to a substantially equivalent position ofemployment without prejudice to his or her seniority orother rights and privileges, and make each whole in themanner described above in the section entitled "The Reme-dy" for any loss of earnings or other benefits suffered byreason of Respondent's discrimination against them whichhas been found unlawful.(b) Forthwith resume the clerical operations formerlyperformed at its JFK facility either at the former location orsome other reasonable location within the metropolitan NewYork City area. Those clerical services will be performed byclerical employees of Respondent. Preference for thoseclerical positions will be given to the four discriminateesordered to receive offers of reinstatement herein.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary to'' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentanalyze the amounts of backpay and interest due under theterms of this Order.(d) Mail, postage prepaid, copies of the attached noticemarked "Appendix"'" to each employee on Respondent'sJFK facility payroll during the payroll week ending immedi-ately before the beginning of the June 13, 1977, strike. TheRegional Director for Region 29, after the notice has beenduly signed by an authorized representative of Respondent,shall forward sufficient copies of that notice to Respondentfor mailing in accordance with this Order. Respondent shallmail copies of the notice provided by the Regional Directorimmediately upon their receipt, and shall notify the RegionalDirector, in writing, within 2 days of said mailing to theemployees, that the mailing has been accomplished and thedate on which the notices were mailed.In the event that Respondent resumes its operations underthis Order within 60 days of the date of this Order,additional copies of the notice shall be posted by Respondentand shall be maintained for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."412